Citation Nr: 0423686	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  98-03 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
knee instability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to September 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which, in pertinent 
part, continued the 20 percent disability rating assigned for 
the veteran's right knee instability.

In September 2002, the Board undertook additional development 
on the claim for an increased rating for service-connected 
right knee disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (and the version of 
38 C.F.R. §  19.9(a)(2) in effect at the time).  In May 2003 
the Board remanded the case, in part, to afford the agency of 
original jurisdiction (AOJ) the opportunity to initially 
review additional evidence received.  

The RO has now granted a separate 10 percent rating for right 
knee arthritis with limitation of motion, and with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  The veteran has 
not expressed disagreement with that rating, and the matter 
of the  rating assigned for right knee arthritis with 
limitation of motion is not before the Board at this time.  


FINDING OF FACT

The veteran's right knee instability is no more than 
moderate.


CONCLUSION OF LAW

A rating in excess of 20 percent for right knee instability 
is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code (Code) 5257 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.  

The appellant was provided a copy of the March 1997 decision 
explaining why his claim for a higher rating for right knee 
instability was denied.  By a statement of the case (SOC) in 
May 1997, supplemental statements of the case (SSOC) in 
February 2002, June 2003, and April 2004, the September 2002 
Board development letter, the May 2003 Board remand, and 
January 2004 correspondence from VA, he was advised of the 
controlling law and regulations, asked to submit any records 
not held by a Federal agency, and advised that he should 
notify VA of any additional evidence he wants VA to obtain.  
Furthermore, these documents clearly explained to the veteran 
his and VA's respective responsibilities in the development 
of the claim.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
timing of notice, while the notice did not precede initial 
AOJ adjudication in this matter, the notice was prior to the 
last review and certification of the claim to the Board.  
(And notice prior to the initial determination obviously 
would not have been possible, as it preceded enactment of the 
VCAA.)

Regarding the duty to assist, all identified pertinent 
records have been obtained.  Specifically, VA has obtained 
all records of VA medical treatment, and the veteran has not 
identified any other evidence with any specificity, so as to 
enable further development.  Furthermore, VA arranged for an 
April 2003 VA examination to assess the veteran's right knee 
disability.  The evidence of record is sufficient to address 
the matter at hand.  VA's notice and assistance obligations 
are met.  No further notice or assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5103(a).  He is not 
prejudiced by the Board's proceeding with appellate review.

Factual Background

The veteran injured his right knee during service in 1979.  
In 1982, he underwent reconstruction of the anterior cruciate 
ligament with augmentation and posterior capsular 
advancement.  

A November 1983 rating decision granted service connection 
for the right knee disorder, characterized as instability, 
right knee with atrophy, postoperative.  The disability was 
initially rated 30 percent disabling; however a June 1996 
rating decision reduced the rating to 20 percent.

In September 1996, the veteran submitted a statement 
indicating that his right knee condition had grown worse.  He 
reported problems walking, sitting or standing for long 
periods of time and problems with changes in the weather.  He 
also noted that the knee gave way on him and that he wore a 
knee brace.

On VA examination in January 1997, physical examination 
revealed a slightly unstable right knee joint.  The diagnosis 
was unstable right knee, status post reconstructive surgery 
for ruptured ligaments, moderate atrophy of the quadriceps 
with fasciculations.

VA examination in July 1998 noted the veteran's history of 
reconstructive surgery for a torn anterior cruciate ligament 
(ACL) in 1982.  The veteran was given a post-operative DON 
JOY ACL brace, which he reportedly wore five days a week.  
The veteran reported complaints of pain around the right 
patella on walking, and pain in humid or cold weather.  
Physical examination revealed: no effusion; atrophy of the 
right quadriceps; mild tenderness noted on the medial aspect 
of the right knee; patellar crepitation; positive patellar 
entrapment sign; positive Lachman test, grade II; positive 
anterior drawer sign; negative Meckma raise test; and grade 
II laxity of the lateral colostral (sic) ligament.  The 
diagnosis was status post reconstructive surgery for ruptured 
ACL, with residual instability, moderate, with 
chondromalacia, right knee.  It was noted that there was no 
subluxation or effusion.  

On orthopedic consultation in November 1999, it was noted 
that the veteran's right knee had no effusion and was 
normally aligned.  There was 2+ Lachman and anterior drawer 
and 2+ laxity of the lateral collateral ligament.  McMurray 
test was negative.  The impression was residual instability 
in a cruciate deficient knee.  Surgical intervention was 
discussed.

On VA examination in April 2003, the veteran reported 
persisting instability and pain in the lateral and posterior 
aspects of the right knee.  The knee gave way when he turned 
suddenly to the right.  He also noted a sense of weakness and 
easy fatigability of the knee.  There was no locally 
increased heat, and the knee did not lock.  He reported that 
knee pain increased during cold weather and after prolonged 
standing or walking.  He did not have flares of knee pain, 
but had occasional swelling of the knee after a give way 
episode.  He wore a Don Joy brace and took capsaicin for 
relief of knee pain.  It was noted that there have not been 
any episodes of subluxation or dislocation.  Objective 
findings on physical examination of the right knee included: 
no effusion or swelling; no crepitation on active knee 
motion; 1 cm. atrophy of the right thigh; 1 cm. atrophy of 
the right calf; 2+ Lachman; 2+ anterior drawer; 2+ laxity of 
the lateral collateral ligament; and an absent McMurray sign.  
Active and passive range of motion of the right knee was 
shown to be from 2 to 112 degrees, with moderate pain 
apparent on passive knee motion beyond 90 degrees, and when 
testing for lateral collateral laxity.  Right knee x-rays 
were unremarkable except for two retained staples in the 
lateral femoral condyle and a minute osteophyte on the medial 
femoral trochlea.  The articular cartilage spaces were of 
normal contour and thickness.  The diagnoses were:  (1) 
instability, moderate, right knee (combined anteromedial, 
anterolateral and varus), late effect of injury sustained in 
November 1979; and (2) traumatic arthritis, mild, right knee, 
secondary to diagnosis # 1, manifested by knee pain and 
characteristic radiographic changes.  In conclusion, the 
examiner commented that instability of the right knee is 
rated at moderate, and that there is no apparent limitation 
of motion due to pain.  The examiner estimated that the 
veteran has moderate impairment of function due to increased 
knee pain after prolonged standing or walking and when his 
knee gives way.

Analysis

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability.  
Separate diagnostic codes identify the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected right knee disability has 
been assigned a 20 percent rating based on instability.  
Under 38 C.F.R. § 4.71(a), Code 5257 a 20 percent rating is 
warranted for moderate, recurrent subluxation or lateral 
instability.  The maximum 30 percent rating is warranted when 
recurrent subluxation or lateral instability is severe.  
 	
The degree of instability is essentially a medical 
determination.  On the most recent VA examination, in April 
2003, the veteran's right knee instability was reported to be 
moderate.  The knee did not lock, and the veteran did not 
have episodes of subluxation or dislocation.  Records of 
earlier medical treatment/examination do not show that the 
right knee instability was ever described as severe (or more 
than moderate).  Hence, the current 20 percent rating (for 
moderate instability) is appropriate, and an increased rating 
for instability is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 


ORDER

A rating in excess of 20 percent for right knee instability 
is denied. 



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



